Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not disclose or suggest a method for performing venous thrombolysis including deploying an infusion filter through a catheter, the infusion filter including an infusible length wire extending distally from a non-infusible length wire, the infusible length wire including a lumen and a permeable wall having a plurality of holes, a filter portion extending from the infusible length wire, in combination with the other claimed elements. The closest prior art of record, Ouriel (US 20030097094A1), discloses a catheter (20) and a filter portion. The filter portion (76) includes first and second ends connected to distal ends of a second catheter (72) and sleeve (74) as opposed to extending longitudinally from an infusible length wire. In the event that second catheter is interpreted as part of the infusion filter, the second catheter includes a permeable wall including infusion ports (90). However, the ports extend along the length of the second catheter in a helical pattern [0034], thus failing to provide a proximal non-infusible length wire and further failing to position the infusion filter such that the infusible length wire is adjacent to the blood clot and the filter portion is disposed downstream. No other references, or reasonable combination thereof, could be found which disclose or suggest these features in combination with other claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771